[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: OPPOSITION TO DEFENDANT'S MOTION FOR JUDGEMENT
CT Page 12952  AND MOTION TO SET TRIAL DATE
This case comes to this court on the above-mentioned motion, being Motion 130.00. On October 8, 1998 the arbitrator filed his decision in this case.
The instant motion was filed in the court on November 2, 1998.
Sec. 52-549s provides that objections must be filed within 14 days of the decision. If this pleading is an objection, the 14 day period has not been met.
Sec. 52-549z addresses a claim for a trial de novo. Treating this pleading as a claim for a trial de novo, it must be filed with the court. Subsection D provides in clear language a) that "the demand for a trial de novo must be filed with the court within 20 days of the filing of the arbitrator's decision" . . . This pleading was not filed within 20 days of the arbitrator's decision. b) In this section it provides in clear language . . . "and it shall include a certification that a copy of thereof has been served on each counsel of record". This was not complied with. There is no certification on the instant motion.
Statutes in derogation of the common law must be strictly construed. The statute provides the words "must" and "shall" in § 52-549z.
Accordingly, the decision of the arbitrator under the statutes shall become a judgement of the court.
Judgement is entered in accordance with the arbitrator's decision.
KARAZIN, J.